DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 15, Figure 12, Claims 1 and 5-9 in the reply filed on 01/26/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, a rotation shaft is claimed twice. It is unclear whether it is the same shaft or not. The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kojima (EP 1729396).
In re claim 1, Kojima, in figures 1-13, discloses an axial gap rotary electric machine, comprising: a stator (2) in which a plurality of core units, the core units having a core (5), a winding (27) disposed in an outer periphery of the core, and a bobbin (10) disposed between the core and the winding, are arranged in an annular shape about a rotation shaft (4); at least one rotor (8,9) which faces an end surface of the core in an axial direction through a gap; a rotation shaft (4) which rotates together with the rotor; and a housing (7) in which the stator and the rotor are stored, wherein a wiring fixing member (11) is provided in an end surface and on an outer side of the stator in the axial direction, and includes an outer wall and an inner wall extending in a circumferential direction along a circumferential outer shape of the stator (as seen in figure 2), the stator includes a crossover wire (11a) which leads the winding from the core unit, the crossover wire is disposed between the outer wall and the inner wall of the wiring fixing member, and at least a part of the end surface of the inner wall on a side near the stator in the axial direction abuts on the bobbin (as seen in figures 1 and 2).
In re claim 6, Kojima, in figures 1-13, discloses that the wiring fixing member is divided into plural parts in the circumferential direction, and a circumferential length of one wiring fixing member is longer than a circumferential length of one core unit (slightly longer as can be seen in figure 2).
 
Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tokoi (EP 3460960).
In re claim 7, Tokoi, in figures 1-11, discloses an axial gap rotary electric machine, comprising:Page 3 of 5Application No. 16/099,937 Attorney Docket No. 105563.PB504USa stator in which a plurality of core units (14), the core units having a core, a winding (12) disposed in an outer periphery of the core, and a bobbin .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (EP 1729396) in view of Tokoi (EP 3460960).
In re claim 5, Kojima discloses the claimed device except for the holes in the fixing member or using resin. Tokoi however teaches that it is known in the art to provide holes in the fixing member (86, figure 4), and use resin to fix the structures (see abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used holes in the fixing member .
  Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Alexander Talpalatski/Primary Examiner, Art Unit 2837